IN THE COURT OF APPEALS OF IOWA

                                 No. 17-0854
                            Filed February 7, 2018


STANDARD WATER CONTROL SYSTEMS, INC.,
    Plaintiff/Counterclaim Defendant-Appellee,

vs.

MICHAEL D. JONES and CORI JONES,
     Defendants/Counterclaim Plaintiffs-Appellants.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Lawrence P.

McLellan, Judge.



      Defendants appeal the district court’s grant of trial and appellate attorney

fees to plaintiff on remand. AFFIRMED.




      John F. Fatino of Whitfield & Eddy, P.L.C., Des Moines, for appellants.

      Jodie C. McDougal and Elizabeth R. Meyer of Davis Brown Law Firm,

Des Moines, for appellee.




      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ. Blane, S.J.,

takes no part.
                                        2


BOWER, Judge.

       Michael and Cori Jones (the Joneses) appeal the district court’s grant of

trial and appellate attorney fees to Standard Water Control Systems, Inc.

(Standard Water) on remand.       We find the district court did not abuse its

discretion in awarding trial attorney fees or attorney fees for a previous appeal.

We do not award any attorney fees for the present appeal.          We affirm the

decision of the district court.

       I.      Background Facts & Proceedings

       On November 5, 2014, Standard Water obtained a judgment against the

Joneses for $5400, plus interest of twelve percent, and costs and attorney fees,

on its action for foreclosure of a mechanic’s lien and breach of contract based on

work Standard Water performed at the Joneses’ home.1            After a separate

hearing, the district court entered an order on February 11, 2015, finding

Standard Water was entitled to attorney fees of $43,835.25, and costs of

$559.04.

       The Joneses appealed the district court’s decision.      We affirmed the

award of damages under the mechanic’s lien. Standard Water Control Sys., Inc.

v. Jones, 888 N.W.2d 673, 678 (Iowa Ct. App. 2016). In looking at the award of

attorney fees, we looked at the factors found in Schaffer v. Frank Moyer

Construction, Inc., 628 N.W.2d 11, 24 (Iowa 2001). Id. at 679. We stated:




1
     The court determined there was work worth about $500 which had not been
performed. The court ruled either the Joneses should permit Standard Water to
complete the work or the judgment would be reduced by $500. The Joneses decided
not to have Standard Water complete the work, and the judgment was subsequently
reduced to $4900.
                                          3

                 In light of our consideration of the Schaffer factors, we are
         not persuaded the attorney fees award should stand. While
         recognizing that undue emphasis on the size of the judgment is
         improper, the fee award exceeded 800% of the underlying
         judgment. Cf. Paper’s Lumber & Supply v. Schipper, No. 12–0103,
         2013 WL 750410, at *5 (Iowa Ct. App. Feb. 27, 2013) (rejecting
         argument fee award “above a certain percentage of the underlying
         judgment is per se unreasonable,” but noting fee award was “just
         over forty percent of the underlying judgment”). In addition, the
         district court underemphasized the time necessarily spent on this
         matter given the limited amount at issue and the limited factual
         issue presented.        We remand for additional fact-finding to
         determine an award consistent with the facts presented in this case
         and the Schaffer factors.

Id. The Joneses’ request for further review was denied by the Iowa Supreme

Court.

         A hearing was held on remand. The district court reviewed all of the

billings submitted by legal counsel for Standard Water in which they had

originally sought legal fees of $56,014.25. The court made further reductions,

finding some expenses should be reduced or eliminated, and concluded

Standard Water was entitled to trial attorney fees of $41,670.25. In addition,

Standard Water sought appellate attorney fees of $29,144.                The court

determined Standard Water was not entirely successful on appeal and reduced

the appellate attorney fee award to $17,283.44. In total, the court found the

Joneses should pay $58,953.69 for Standard Water’s attorney fees.

         The Joneses filed a motion pursuant to Iowa Rule of Civil Procedure

1.904(2), claiming Standard Water should only be entitled to those fees

necessary to prove the mechanic’s lien. They also filed a motion to reopen the

record, stating a recent amendment to the mechanic’s lien statute was relevant to
                                          4


the issue of attorney fees. The court entered an order on May 9, 2017, denying

the Joneses post-trial motions. The Joneses now appeal.

       II.    Standard of Review

       The district court has broad, but not unlimited, discretion in awarding

attorney fees in a mechanic’s lien case. Baumhoefener Nursery, Inc. v. A & D

P’ship, II, 618 N.W.2d 363, 368 (Iowa 2000). “Reversal is warranted only when

the court rests its discretionary ruling on grounds that are clearly unreasonable or

untenable.” Id. Thus, on appeal, we do not substitute our judgment for that of

the district court but consider whether the court abused its discretion. See De

Stefano v. Apts. Downtown, Inc., 879 N.W.2d 155, 164 (Iowa 2016) (noting we

review a district court’s award of attorney fees for an abuse of discretion).

       III.   Merits

       The Joneses claim the award of attorney fees in this case is excessive.

They point out the award of trial and appellate attorney fees in the remand

decision is more than twelve times the amount of the judgment. The Joneses

state the district court did not sufficiently reduce the amount of the trial attorney

fees in the remand decision and the total amount of attorney fees increased due

to the addition of appellate attorney fees.     They ask to have the amount of

attorney fees reduced to reflect the amount actually necessary to obtain the

judgment.

       In Schaffer, 628 N.W.2d at 23-34, the Iowa Supreme Court stated:

       An applicant for attorney fees has the burden to prove that the
       services were reasonably necessary and that the charges were
       reasonable in amount. The appropriate factors for the district court
       to consider in awarding attorney fees
                                          5


               include the time necessarily spent, the nature and
               extent of the service, the amount involved, the
               difficulty of handling and importance of the issues, the
               responsibility assumed and results obtained, the
               standing and experience of the attorney in the
               profession, and the customary charges for similar
               service.
       Additionally, “[t]he district court must look at the whole picture and,
       using independent judgment with the benefit of hindsight, decide on
       a total fee appropriate for handling the complete case.”

(Citations omitted.)

       We consider the district court to be an expert on the matter of attorney

fees. Landals v. George A. Rolfes Co., 454 N.W.2d 891, 897 (Iowa 1990). In

considering attorney fees, a court “may make reductions for ‘partial success,

duplicative hours, or hours not reasonably expended.’” Lee v. State, ___ N.W.2d

___, ___, 2018 WL 387939, at *8 (Iowa 2018) (citation omitted).                   The

proportionality of the award to the amount of attorney fees is one factor to

consider, but it cannot be the sole factor in determining the amount of attorney

fees. See Lynch v. City of Des Moines, 464 N.W.2d 236, 239 (Iowa 1990).

       A.     Looking at the factor of proportionality alone could lead to the

conclusion the award of trial attorney fees is excessive.         The district court,

however, properly considered the whole picture. The court looked at all of the

factors set out in Schaffer and stated:

              With these factors in mind the court reviewed the pleadings
       filed by the parties, including but not limited to all pre-trial motions
       and the motion for summary judgment, the submissions in support
       and in opposition to the motions, and the court’s rulings. The court
       outlined in detail its review of the time entries and indicated where
       the court felt the time was not necessary or duplicative and reduced
       the fee award by that amount. This court acknowledged that the
       attorney fee request gave it pause, and that is why the court
       conducted a thorough review of the pleadings and pretrial matters
                                         6


       prior to trial so that the court would understand why the time
       involved was substantial.

The district court conducted an extensive review of the records submitted to

support Standard Water’s request for trial attorney fees, looking at “the time

necessarily spent on this matter given the limited amount at issue and the limited

factual issue presented,” as required in our previous opinion.        See Standard

Water Control Sys., 888 N.W.2d at 679. After engaging in this review, the court

reduced the award of trial attorney fees from $43,835.25 to $41,670.25.

       We conclude the district court did not abuse its discretion in determining

the amount of trial attorney fees. This case involves an extensive procedural

history, including a matter of first impression concerning the interpretation of Iowa

Code section 572.13A(1) (2013).          See id. at 675.       There was zealous

representation by both parties throughout the case. Although the award of trial

attorney fees seems high, we find it is supported by the specific circumstances of

the case.

       B.     The Joneses also claim the award of appellate attorney fees was

excessive.   Standard Water sought appellate attorney fees of $29,144.          The

district court found Standard Water was not entirely successful on appeal

because the issue of trial attorney fees had been vacated and remanded. The

court reviewed the hours billed for appellate work and the hourly rates paid to the

attorneys working on the appeal.       After considering whether the bills were

reasonable and necessary, the court determined Standard Water should be

awarded $17,283.44 in appellate attorney fees.
                                         7


       The parties do not dispute whether Standard Water was entitled to

appellate attorney fees. See Schaffer, 628 N.W.2d at 23. The issue is whether

the district court abused its discretion in determining the amount of the attorney

fees. See id. at 22. We find the district court properly considered the factors

found in Schaffer in calculating the appellate attorney fee award. The issue of

first impression concerning the interpretation of section 572.13A(1) was raised on

appeal, necessitating briefing on the subject. Also, the parties appeared for oral

arguments.    We conclude the district court did not abuse its discretion in

awarding attorney fees for the appeal.

       C.     Standard Water seeks attorney fees for this appeal. In its appellate

brief, it states it will submit an attorney fee affidavit for this second appeal. A

review of the appellate docket, however, does not show an affidavit of attorney

fees was filed. Because we do not have any information to support the award of

attorney fees for this appeal, we do not award any appellate attorney fees. See

Boyle v. Alum-Line, Inc., 773 N.W.2d 829, 832 (Iowa 2009) (noting a party

seeking attorney fees has the burden to prove the fees were reasonable and

necessary, generally by submitting a detailed affidavit itemizing the fee claims).

       We affirm the decision of the district court. We do not award any attorney

fees for this appeal.

       AFFIRMED.